6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-9, 11-14, 17, and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further consideration of applicant’s amendment the limitation added to the claims in combination with the rest of the subject matter is now allowable.  The closest reference to the part of the claims that was amended is Reiner (US 2021/0221404) ¶[0078-79] “During a drive of the driver in the vehicle, the control system(s) may monitor the bodily dynamics of the driver in real-time and may compare it with the response dynamics patterns mapped in the response profile of the driver. A match between the real-time bodily dynamics and one or more of the response dynamics patterns may be highly predictive of an upcoming abnormal driving event.
[0079] Based on the estimated upcoming abnormal driving events and take one or more vehicle control actions accordingly, for example, maneuvering, steering, breaking, accelerating, decelerating and/or the like in attempt to prevent the predicted abnormal driving event and/or reduce or limit the impact and effects of such this abnormal driving event.” In which a profile of the driver is established ahead of time and that gets compare the one or more characteristics to the second one or more characteristics as in the current application but to predict some sort of driver issue not to prevent even turning on of the vehicle. The current application has safe guards and checks of the secondary profile on file of not letting the vehicle even turn on if the facial expression is negative. Therefore the combination of all the safe guards in the current application to prevent an impaired driver from even turning on the vehicle in combination like that are not found in the prior art. Meaning the prior teaches, forming a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/